                                          Case 5:19-cv-02520-LHK Document 111 Filed 08/01/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     CONTINENTAL AUTOMOTIVE                               Case No. 19-CV-02520-LHK
Northern District of California
 United States District Court




                                         SYSTEMS, INC.,
                                  13                                                          ORDER RE CONSOLIDATION OF
                                                        Plaintiff,
                                                                                              MOTION TO DISMISS BRIEFING
                                  14
                                                 v.
                                  15
                                         AVANCI, LLC, et al.,
                                  16
                                                        Defendants.
                                  17

                                  18          In the instant case, Plaintiff brought suit against five groups of Defendants: (1) Nokia
                                  19   Corp., Nokia of America Corp., Nokia Solutions and Networks US LLC, Nokia Solutions and
                                  20   Networks Oy, and Nokia Technologies Oy’s (collectively, “Nokia Defendants”); (2) Conversant
                                  21   Wireless Licensing SARL (“Conversant”); (3) Avanci, LLC and Avanci Platform International
                                  22   Ltd. (collectively, “Avanci Defendants”); (4) Sharp Corp. (“Sharp”); and (5) Optis UP Holdings,
                                  23   LLC, Optis Cellular Technology, LLC, and Optis Wireless Technology, LLC (collectively, “Optis
                                  24   Defendants”). ECF No. 97 at 1.
                                  25          On July 23, 2019, Avanci Defendants, Nokia Defendants, and Conversant (collectively,
                                  26   “stipulating Defendants”) and Plaintiff filed a stipulation requesting that the stipulating
                                  27   Defendants, which plan to file a consolidated motion to dismiss pursuant to Federal Rules of Civil
                                  28                                                      1
                                       Case No. 19-CV-02520-LHK
                                       ORDER RE CONSOLIDATION OF MOTION TO DISMISS BRIEFING
                                          Case 5:19-cv-02520-LHK Document 111 Filed 08/01/19 Page 2 of 3




                                   1   Procedure 12(b)(1) and 12(b)(6), be permitted to file a 30 page consolidated motion to dismiss;

                                   2   that Plaintiff be permitted to file a 30 page opposition; and that stipulating Defendants be

                                   3   permitted to file a 17 page reply. ECF No. 98 at 2. Remaining Defendants Optis Defendants and

                                   4   Sharp are not parties to this stipulation.

                                   5           Moreover, Plaintiff and stipulating Defendants stipulate that in addition to a 30 page

                                   6   consolidated motion to dismiss, the Court should allow each stipulating Defendant to separately

                                   7   file a 10 page motion to dismiss on issues specific to each stipulating Defendant; that Plaintiff be

                                   8   able to file a 10 page opposition to each stipulating Defendant’s 10 page motion; and that each

                                   9   stipulating Defendant be able to file a 3 page reply. Id.

                                  10           Alternatively, Plaintiff and stipulating Defendants request that in lieu of filing 10 page

                                  11   oppositions to each stipulating Defendant’s 10 page motion to dismiss, Plaintiff will have the

                                  12   option to file a 50 page opposition addressing both the consolidated motion to dismiss as well as
Northern District of California
 United States District Court




                                  13   each individual stipulating Defendant’s 10 page motion to dismiss. Id. If Plaintiff elects to file

                                  14   such a 50 page opposition, stipulating Defendants will have “the option” of filing one 25 page

                                  15   consolidated reply. Id.

                                  16           The Court finds that granting the stipulation fails to conserve limited judicial resources,

                                  17   especially because Defendant Sharp and Optis Defendants are not included in the stipulation.

                                  18   Moreover, the stipulation would require the Court to address at least four motions to dismiss (the

                                  19   consolidated motion to dismiss as well as each stipulating Defendant’s 10 page motion to dismiss),

                                  20   and perhaps even six separate motions to dismiss if Optis Defendants and Sharp choose to file

                                  21   their own motions to dismiss. Therefore, the Court DENIES Plaintiff’s and stipulating

                                  22   Defendants’ stipulation. ECF No. 98.

                                  23           The Court ORDERS that if Defendants wish to file a motion to dismiss, all Defendants

                                  24   must do so in a consolidated motion to dismiss not to exceed 30 pages. Plaintiff’s opposition shall

                                  25   not exceed 30 pages. Defendants’ reply shall not exceed 17 pages.

                                  26   IT IS SO ORDERED.

                                  27

                                  28                                                      2
                                       Case No. 19-CV-02520-LHK
                                       ORDER RE CONSOLIDATION OF MOTION TO DISMISS BRIEFING
                                         Case 5:19-cv-02520-LHK Document 111 Filed 08/01/19 Page 3 of 3




                                   1   Dated: August 1, 2019

                                   2                                           ______________________________________
                                                                               LUCY H. KOH
                                   3                                           United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                            3
                                       Case No. 19-CV-02520-LHK
                                       ORDER RE CONSOLIDATION OF MOTION TO DISMISS BRIEFING
